DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 5/2/2022.
Claims 8 and 15 are cancelled. Claims 21-22 are newly added. Claims 1-7, 9-14 and 16-22 are pending. 

Response to Amendment
Applicant’s amendments have fixed/overcome the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-20 under 35 U.S.C § 102, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 7, 9, 10, 12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BIRIS (US 2019/0093634 A1, prior art of record, hereinafter as “BIRIS”)  in view of FRICKE (WO 2011131655 A2, hereinafter as “FRICKE”). 
Regarding claim 1, BIRIS teaches:
A method of controlling reactive power output of a generator system during a fault comprising:
detecting, by a controller (230 in FIG. 2A and [0049]) of the generator system (FIG. 2A and [0041-0042]), the fault on a power grid ([0049], [0053]);
identifying, by the controller, a power regulation mode of the generator system responsive to detecting the fault ([0040], [0057-0058] and [0060]: the power generator system has different operation modes/configurations. The adjustment after the fault occurs depends on the operation mode/configuration of the power generator system, i.e., the power regulation mode of the power generator system is identified to determine the proper adjustment after the fault occurs);
switching, by the controller, the power regulation mode to an offset power regulation mode of the generator system responsive to identifying the power regulation mode ([055]: when the fault occurs, after identifying the power regulation mode, the power generator system enters an offset power regulation mode wherein the total current limit is set to a total maximum overload current limit);
adjusting, by the controller, a value of a parameter of the generator system from a normal value to an offset value, wherein the parameter is selected based on the offset power regulation mode (FIG. 3 and [0060-0062]: the reactive and active current references are adjusted from a normal value to an new/offset value based on the new total current limit which depends on operation mode/configuration);
maintaining, by the controller, the value of the parameter as the offset value for a period of time to regulate an amount of reactive current consumed by the generator system ([0042]: the amount of reactive current consumed by the generator system is regulated by the new reactive current reference; [0075]: changing parameters to work in fault mode can only be maintained for a period of time); and
modifying, by the controller, the value of the parameter from the offset value to the normal value, and the power regulation mode from the offset power regulation mode to the identified power regulation mode after the period of time ([0075-0076]:after the period of time wherein the generator system works in the offset power regulation mode, the generator system is back to the normal power regulation mode wherein the current reference values are set back to the normal value).
BIRIS teaches all the limitations except identifying a power regulation mode of the generator system from a set of power regulation modes, wherein each of the set of power regulation modes associated with a corresponding parameter to control.
However, FRICKE teaches in an analogous art: 
identifying a power regulation mode of the generator system from a set of power regulation modes (Abstract: “identify a multiplicity of different operating modes of the electricity generating system (40), and to control at least the current limiting unit (58) depending on an identified operating mode”), each of the set of power regulation modes associated with a corresponding parameter to control (Abstract: “When a first operating mode is identified, the closed-loop control unit (56) controls the current limiting unit (58) depending on the power supply system component variable …. When a second operating mode is identified, the closed-loop control unit (56) controls the current limiting unit (58) independently of the power supply system component variable, …”. This teaches each power regulation mode has an associate control parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BIRIS based on the teaching of FRICKE, to make the method to further comprise identifying a power regulation mode of the generator system from a set of power regulation modes, wherein each of the set of power regulation modes associated with a corresponding parameter to control. One of ordinary skill in the art would have been motivated to do this modification since it enables the system to work in a more appropriate mode in a given situation for “saving electrical energy”, as FRICKE teaches in claim 2.

Regarding claim 2, BIRIS-FRICKE teach all the limitations of claim 1.
BIRIS further teaches:
the fault comprises a low voltage ride-through (LVRT) event ([0040]: “In case of a grid fault such as a low voltage grid fault, …”).

Regarding claim 3, BIRIS-FRICKE teach all the limitations of claim 1.
BIRIS further teaches:
identifying, by the controller, the parameter based on the power regulation mode ([0042]: “The doubly fed induction generator is connected with the grid 110 via a transformer206. A power converter 205 is connected between the grid 110 and rotor windings of the rotor203 of the generator 201. The power converter 205 and the generator 201 are controllable to produce active and reactive output currents Iq, Id based on respective active and reactive current references Iq_ref, Id_ref”. This teaches to identify the reactive and active current references).
wherein the parameter comprises at least one of a power factor, an output voltage, a reactive power, or an active power (as recited above, the parameters comprise reactive current reference, i.e., reactive power, and active current reference, i.e., active power).

Regarding claim 5, BIRIS-FRICKE teach all the limitations of claim 3.
BIRIS further teaches:
selecting, by the controller, the offset power regulation mode based on the power regulation mode ([0055]: “After entering the fault ride through state, the total current limit Itot is set to a total maximum overload current limit Itotmax”. This teaches the generator system selected to enter the offset power regulation mode based on the power regulation mode by adjusting the total current limit).; and
adjusting, by the controller, the value of the parameter to the offset value using a predetermined offset ([0068]: “In a situation where production of reactive current Id is prioritized, the reactive current reference Id_ref is determined, e.g. according to a predetermined function which may depend on the magnitude of the voltage drop Udrop. For example, the predetermined function may be in the form of a K-factor function. For certain ranges of the voltage drop Udrop, the determined reactive current reference Id_ref is increased as a function of increasing voltage drops Udrop. Accordingly, the predetermined function may be a function which depends on the voltage drop Udrop. Alternatively, the predetermined function may be independent from the voltage drop Udrop and provide the reactive current reference Id_ref, e.g., as constant reactive current reference”. This teaches to adjust the parameter reactive current reference Id_ref to a new value using a predetermined offset),
wherein the predetermined offset comprises at least one of a power factor offset, a voltage offset, a reactive power offset (as recited above, the predetermined offset comprise a reactive current offset, i.e., a reactive power offset), or an active power offset.
FRICKE further teaches:
selecting a power regulation mode of the generator system from a set of power regulation modes (Abstract: “identify a multiplicity of different operating modes of the electricity generating system (40), and to control at least the current limiting unit (58) depending on an identified operating mode”), each of the set of power regulation modes associated with a corresponding parameter to control (Abstract: “When a first operating mode is identified, the closed-loop control unit (56) controls the current limiting unit (58) depending on the power supply system component variable …. When a second operating mode is identified, the closed-loop control unit (56) controls the current limiting unit (58) independently of the power supply system component variable, …”. This teaches each power regulation mode has an associate control parameter).
Since BIRIS teaches to modify the control parameter using an offset value, and since FRICKE teaches to select a power regulation mode from a set of power regulation modes whiner each of the power regulation modes is associated with a corresponding control parameter, therefore a different offset value needs to be set for a different control parameter selected, which teaches to select an offset value from a set of offset values which each corresponds to a offset power regulation mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified BIRIS based on the teaching of FRICKE, to make the method to further comprise selecting, by the controller from a set of offset power regulation modes, the offset power regulation mode based on the power regulation mode, each of the set of offset power regulation modes associated with a corresponding parameter to control. One of ordinary skill in the art would have been motivated to do this modification since it enables the system to work in a more appropriate mode in a given situation for “saving electrical energy”, as FRICKE teaches in claim 2.

Regarding claim 7, BIRIS-FRICKE teach all the limitations of claim 1.
BIRIS further teaches:
the normal value comprises the value of the parameter prior to detecting the fault and the offset value comprises the normal value adjusted by a predetermined offset ([0060]: “In general, the total maximum overload current limit Itotmax is larger than the total current limit Itot used at the time when the grid fault is detected”; And [0062]: “The active current reference Iq_ref is determined, by use of a control function 232 or algorithm comprised by the control system 230, so that a reduction in active power production Pq due to the grid voltage drop is minimized. The active and reactive current references Iq_ref, Id_ref are determined subject to the condition that the vector-sum of the active output current Iq and the reactive output current Id is limited according to the total maximum overload current limit Itotmax”; And [0066]: “When production of active current is prioritized, the active current reference Iq_ref is limited according to the total maximum overload current limit Itotmax. If the reactive current Id can reduced to zero, Iq_ref is limited to Itotmax. …. The minimum reactive current reference may be a minimum reactive current production required also when active current is prioritized:. All these teach the active current reference is adjusted from a normal value before the grid fault to a new value by a predetermined offset), wherein the predetermined offset is large enough such that the generator system does not increase its reactive power consumption by more than a defined value (as recited above, the reactive current reference is zero or a minimum reactive current reference value, wherein the reactive power consumed by the generator system does not increase at all).

Claim 9 recites a controller to conduct the operation steps of the method of claim 1 with patentably the same limitations. Therefore, claim 9 is also rejected for the same reason recited in the rejection of claim 1.

Claims 10, 12 and 14 recite a controller to conduct the operation steps of the method of claims 3, 5 and 7 respectively with patentably the same limitations. Therefore, claims 10, 12 and 14 are also rejected for the same reason recited in the rejection of claims 3, 5 and 7, respectively.

Claim 16 recites a power generator to conduct the operation steps of the method of claim 1 with patentably the same limitations. Therefore, claim 16 is also rejected for the same reason recited in the rejection of claim 1.

Claims 17 and 19 recite a controller to conduct the operation steps of the method of claims 3 and 5 respectively with patentably the same limitations. Therefore, claims 17 and 19 are also rejected for the same reason recited in the rejection of claims 3 and 5, respectively.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over BIRIS in view of FRICKE, and in further view of Kern (US 5376877 A, hereinafter as “Kern”). 
Regarding claim 21, BIRIS-FRICKE teach all the limitations of claim 9, but they don’t explicitly teach that the generator includes an engine and an alternator coupled to the engine, wherein the generator system includes a voltage regulator configured to control the engine or the alternator to regulate a voltage of an output of the generator.
However, Kern teaches in an analogous art: 
the generator (generator 10 in FIG. 3) includes an engine (engine 12 in FIG. 3) and an alternator (alternator 14 in FIG. 3) coupled to the engine, wherein the generator system includes a voltage regulator (controller 24 in FIG. 3) configured to control the engine or the alternator to regulate a voltage of an output of the generator (Abstract: “Voltage regulation is provided by varying the engine speed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BIRIS-FRICKE based on the teaching of Kern, to make the controller wherein the generator includes an engine and an alternator coupled to the engine, wherein the generator system includes a voltage regulator configured to control the engine or the alternator to regulate a voltage of an output of the generator. One of ordinary skill in the art would have been motivated to do this modification since it can help provide output “voltage regulation”, as Kern teaches in Abstract.

Claim 22 recites a generator system as the controller of claim 21 with patentably the same limitations. Therefore, claim 22 is also rejected for the same reason recited in the rejection of claim 21.

Allowable Subject Matter
Claims 4, 6, 11, 13, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason For Allowance
Applicant amended claim 20 as following:
“Claim 20. The power generator system of claim 19, wherein the set of offset power regulation mode comprises at least one of:
a power factor offset regulation mode in which the controller is configured to adjust a value of the power factor using the predetermined offset to regulate the amount of reactive current consumed by the generator system,
a reactive power regulation over voltage offset mode in which the controller is configured to adjust a value of the output voltage using the predetermined offset to regulate the amount of reactive current,
a reactive power offset regulation mode in which the controller is configured to adjust a value of the reactive power using the predetermined offset to regulate the amount of reactive current, [[or]] and
a reactive power regulation over active power offset mode in which the controller is configured to adjust a value of the active power using the predetermined offset to regulate the amount of reactive current.”
The plain meaning of phrase “at least one of A and B” is “at least one of A and at least one of B”. For more details please see Ex parte Jung, 2016-008290 (PTAB Mar. 22, 2017) and/or SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870 (Fed. Cir. 2004). BIRIS (US 2019/0093634 A1) and FRICKE (WO 2011131655 A2) together teach the limitations of claim 19. However, no prior arts have been found to, individually or in combination, teach the amended limitations in claim 20 in the context of all other limitations in claim 19. Therefore, claim 20 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Similarly, Applicant amended claim 4 (and similarly claims 6, 11, 13 and 18) as following:
“Claim 4. The method of claim 3, wherein the set of power regulation modes comprises two or more of:
a power factor regulation mode in which the controller adjusts the power factor to regulate a reactive power of the generator system,
a reactive power regulation over voltage changes mode in which the controller adjusts the output voltage to regulate the reactive power,
a reactive power regulation mode in which the controller adjusts a reactive power set point by supplying a field current to regulate the reactive power, [[or]] and
a reactive power regulation over active power changes mode in which the controller adjusts an active power to regulate the reactive power.”
BIRIS (US 2019/0093634 A1) and FRICKE (WO 2011131655 A2) together teach the limitations of claim 3. However, no prior arts have been found to, individually or in combination, teach the amended limitations in claim 4 in the context of all other limitations in claim 3. Therefore, claim 4 (and similarly claims 6, 11, 13 and 18) is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115